ACCEPTED
                                                                       03-15-00028-CR
                                                                              4790088
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                   4/7/2015 2:04:28 PM
                                                                     JEFFREY D. KYLE
                                                                                CLERK
                 NO. 03-15-00028-CR

              (Trial Court No. A110418SB)              FILED IN
                                                3rd COURT OF APPEALS
                                                    AUSTIN, TEXAS
                     IN THE
                                                4/7/2015 2:04:28 PM
                COURT OF APPEALS
                                                  JEFFREY D. KYLE
FOR THE THIRD SUPREME JUDICIAL DISTRICT         OF TEXASClerk



              NAKIA DESHAWN LEWIS,
                              Appellant.
                          vs.
               THE STATE OF TEXAS,
                               Appellee.

          From the 51ST Judicial District Court
             ofTom Green County, Texas
       Honorable Barbara Walther, Judge Presiding


               BRIEF OF APPELLANT


        ORAL ARGUMENT NOT REQUESTED

                                KIRK HAWKINS
                                17 South Chadbourne, Suite 401
                                P.O. Box 3645
                                San Angelo, Texas 76902
                                325-658-5585
                                State Bar No. 09250400
                                E-Mail: kirkhawkinslaw@gmail.com
                                ATTORNEY FOR APPELLANT




                           1
                                TABLE OF CONTENTS


Page

TABLE OF CONTENTS...................... ... ...............................          2

LIST OF AUTHORITIES....................................... ........ ........         3

NAMES OF ALL PARTIES..................................... .. ......... ....          5

STATEMENTOFTHECASE.................................................                  5

STATEMENT OF THE EVIDENCE.............................. ............                 7

SUFFICIENCY OF THE EVIDENCE........ .................................                14

OBJECTIONS......... ... ................ .........................................   14

EFFECTIVENESS OF COUNSEL....... ......................................               14

PUNISIIMENT.......... ........................................................ ..    15

CONCLUSION............................................. ..... ..................     15

CERTIFICATE OF SERVICE..................................................             15




                                              2
                           LIST OF AUTHORITIES

CASES                                                              Page

Anders v. California 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed 2nd 493
(1963)                                                              6

Crawford v. Washington 541 U.S. 36 (2004)                             10

Delacruz v. State 167 S.W.3d 905 at 906 (Tx.App.-Texarkana
2005)                                                              15

High v. State 573 S.W.2d 807 (Tx.Crim.App. 1978                      6

Stafford v. State 813 S.W.2d 503 (Tx.Crim.App. 1991)                 6,14

Strickland v. Washington 466 U.S. 668, 104 S. Ct. 2052,
80 L. Ed. 2d 674 (1984)                                               14

Winchester v. State 246 S.W.3d 386 at 388 (Tx.App.-Amarillo 2008)     15




STATUTES

Texas Penal Code, Section 71.02(c)                                 5




                                        3
                             NO. 03-15-00028-CR

                         (Trial Court No. A110418SB)

                            IN THE
                       COURT OF APPEALS
       FOR THE THIRD SUPREME ruDICIAL DISTRICT OF TEXAS




                         NAKIA DESHA WN LEWIS,
                                          Appellant.

                                     vs.
                           THE STATE OF TEXAS,
                                           Appellee.



                     From the 51ST Judicial District Court
                        of Tom Green County, Texas
                  Honorable Barbara Walther, Judge Presiding




                          BRIEF OF APPELLANT


TO THE HONORABLE COURT OF APPEALS FOR THE THIRD SUPREME
ruDICIAL DISTRICT OF TEXAS:

      COMES NOW, NAKIA DESHAWN LEWIS, by and through her court-

appointed attorney, the Appellant in the above-entitled and numbered cause, and




                                       4
files this Brief of Appellant, and in support thereof would show this Honorable

Court as follows:

                            NAMESOFALLPARTIES

      In order that the members of the Court may determine disqualifications or

refusal pursuant to Rule 74(a) of the Texas Rules of Appellate Procedure,

Appellant certifies that the following is a complete list of all parties interested in

the outcome and their attorneys of record:

   1. Appellant, NAKIA DESHAWN LEWIS #1964121, 1210 Coryell Road,
      Gatesville, Texas 76528.

   2. Defense and trial attorney, CHRISTIANSON HARTMAN, State Bar No.
      24056682, One West Broadway, Sweetwater, Texas 79556.

   3. Attorney of record on appeal for Appellant, KIRK HAWKINS, State Bar
      No. 09250400, P.O. Box 3645, San Angelo, Texas 76902.

   4. The Honorable Barbara Walther, Trial Judge, Tom Green County
      Courthouse, 112 West Beauregard, San Angelo, Texas 76903.

   5. Appellee, STATE OF TEXAS, represented by Ms. Meagan White, Assistant
      District Attorney, Tom Green County Courthouse, Court Street Annex, 124
      West Beauregard, San Angelo, Texas 76903.

                          STATEMENT OF THE CASE

      The Appellant, NAKIA DESHA WN LEWIS, was indicted on June 7, 2011

(CR p. 11 ). On January 31, 2012, Appellant pled guilty to the offense of engaging

in organized criminal activity, a 1st degree felony (Texas Penal Code Section

71.02(c)) (RR 2, p. 6). Based on a plea agreement, Appellant was placed on a ten-


                                          5
year deferred adjudication probation (CR p. 23) on July 9, 2013. The State filed a

Motion to Revoke Deferred Adjudication and to Proceed to Adjudicate Motion to

Revoke on April 10, 2014 (CR p. 53-55).          The State's motion was heard on

October 15, 2014. The State abandoned allegations paragraph III, 4 and 11, and

the Appellant pled "not true" to the remaining ten (10) allegations (RR 3, p. 8, 1. 8-

14). After hearing testimony, the Court found all of the remaining allegations true

and revoked Appellant's probation (RR 3, p. 66, 1. 7-18). After hearing evidence

as to punishment, the Court sentenced Appellant to twenty (20) years confmement

in the Texas Department of Corrections (RR 3, p. 90, 1. 7) (CR p. 49).

      Although not reflected in the Clerk's record submitted to this Court, a

Motion for New Trial was filed on November 13, 2014. Appellant filed a Notice

of Appeal on January 7, 2015 (CR p. 65).

      Counsel has reviewed the record and correspondence from the Appellant.

Counsel can find no arguable grounds on which to appeal. Counsel will attempt to

comply with the guidelines regarding such appeals as set forth in High v. State 573
S.W.2d 807 (Tx.Crim.App. 1978), Anders v. California 386 U.S. 738, 87 S. Ct. 1396,

18 L.Ed 2nd 493 (1963), and Stafford v. State 813 S.W.2d 503 (Tx.Crim.App. 1991).

      The record consists of the Clerk's record in one (1) volume of 98 pages

which will be referred to as "CR", and the reporter's record which consist of four

(4) volumes, which will be referred to as "RR". Volume one contains the master


                                          6
index; Volume two is the transcription of Appellant's initial plea of guilty; Volume

three is the record on the motion to adjudicate; and Volume four contains the

exhibits.

                      STATEMENT OF THE EVIDENCE

      The State called Angelica Maria Robertson, an officer with the Concho

Valley Community Supervisions and Corrections Department.             She testified

generally that Appellant had failed to make some payments on her probation, had

not been submitting inability to pay statements, and didn't report for a month, and

had not reported since April 23, 2014. She specifically testified that Appellant had

not paid for March through August 2012, November 2012, January through June

2013, and January 2014 through March 2014 (RR 3, p. 11, 1. 4-20). Specifically,

she testified that she had not submitted her inability to pay forms for November

2012 and January through August 2013, and that further she had not reported in

April2013 and had not reported since April2014 (RR 3, p. 12, 1. 8-22). Appellant

had also not completed her community service for the months of April through

December 2012, January through December 2013, nor from January through

March 2014. Appellant had complained of knee injury and needing surgery, but

never provided a doctor's excuse (RR 3, p. 14, 1. 3 through p. 15, 1. 2). Appellant

had also failed to pay numerous urinalysis fees (RR 3, p. 15, 1. 11 ). Appellant had

also failed to report an arrest on or about March 8, 2013 (RR 3, p. 15, 1. 20), and


                                         7
she failed to provide proof of attendance to Alcoholics Anonymous and Narcotics

Anonymous for April and May 2013, and had not provided any proof since

February 2014 (RR 3, p. 16, 1. 6-15).          When asked for the Departments'

recommendation, Ms. Robertson recommended revocation because of the new

offense she had committed which was the same kind of offense for which she was

on probation (RR 3, p. 17, 1. 3-8). She also testified that Charles Mitchell was on a

misdemeanor marijuana probation (RR 3, p. 16, 1. 18 through p. 17, 1. 2).

      On cross-examination, Ms. Robertson admitted that she was testifying from

the probation records and that the Appellant's three (3) previous officers were no

longer with the department (RR 3, p. 18, 1. 3). When questioned about her ability

to work, she testified that the Appellant had been working at Goodfellow Air Force

Base since May 2012, and that she knew that she had had a hysterectomy in

January 2014 (RR 3, p. 19, 1. 7-21).      When asked about Charles Mitchell, she

testified that the Appellant had been arrested with Charles Mitchell (RR 3, p. 21, 1.

19). She also testified that Appellant had a SASE evaluation which indicated a low

probability of having a substance abuse problem (RR 3, p. 23, 1. 4).

      The State then called Kimberly Blanco, a police officer with the San Angelo

Police Department, who testified concerning the arrest on March 8, 2013. She had

been called to a domestic disturbance at 226 North Magdalen, and when she

approached, there was a car backing out of the driveway. It was driven by the


                                          8
Appellant with her son, Charles Mitchell, as the passenger (RR 3, p. 27, 1. 19 top.

28, 1.6). She arrested Charles Mitchell on city warrants (RR 3, p. 29, 1. 21 ), and

found marijuana in his pocket. Based on that, she conducted a probable cause

search of the vehicle. She testified that the Appellant seemed nervous and wanted

to get back in the vehicle (RR 3, p. 29, 1. 4-24). The officer discovered a plastic

comer bag on the driver's side floor which contained residue and an orange pill

bottle with a while crystal-like substance under the driver's seat (RR 3. P. 30, 1. 2-

24). The State introduced their Exhibits 1-6 which were photographs taken of the

items at the scene and these were admitted without objection (RR 3, p. 31 ). The

officer also found a female's wallet containing over one thousand dollars cash and

a lot of the denominations were twenties (RR 3, p. 33, 1. 1-16). She further

testified that the incident had occurred at 10:00 p.m. (which is a violation of the

Appellant's curfew to be home by 10:00 p.m.) (RR 3, p. 34, 1. 3-7).

      On cross-examination, she explained that she and her superior officers

decided that the cash was not contraband and the Appellant could keep it (RR 3, p.

38, 1. 12). When defense counsel asked Appellant whether Charles Mitchell had

admitted to driving the vehicle that night, the State objected as hearsay. Counsel

eventually withdrew the question (RR 3, p. 38, 1. 25 to 39, 1. 2, p. 40, 1. 6). She

further testified that she found a rental agreement in the vehicle where the

Appellant had rented the vehicle (RR 3, p. 41, 1. 16).


                                          9
      The State also called Marissa Silva Gomez who is a forensic scientist with

the Texas Department of Public Safety Lab in Midland, Texas. The State then

introduced Exhibits 7 and 8 which were admitted without objection (RR 3, p. 47, 1.

10). The witness testified that the State's Exhibit #8 contained 1.29 grams of

cocaine (RR 3, p. 47, 1. 18-20). The State then rested their case.

      Appellant called Justin Yarborough, a Narcotics Detective with the San

Angelo Police Department. He testified that at the scene it was not clear who the

controlled substance belonged to (RR 3, p. 53, 1. 11). When asked whether Charles

Mitchell had admitted that the drugs were his, the State objected. The Court and

counsel had a discussion regarding Crawford v. Washington 541 U.S. 36 (2004),

and eventually defense counsel was able to rephrase the question and the officer

admitted that Charles Mitchell had made such an admission (RR 3, p. 56, 1. 15-19).

      On cross-examination by the State's attorney, the officer testified that

Mitchell later withdrew the admission (RR 3, p. 57, 1. 1).

      On re-direct examination he stated that Mitchell's retraction was after

approximately a five (5) minute conversation he had with him. When asked if

Mitchell knew the location of the pill bottle, once again the State objected as to

hearsay. After discussion the Court allowed defense counsel to continue (RR 3, p.

59,1.21).




                                          10
         On re-cross examination the State was able to elicit that at some point in the

evening the pill bottle was moved and that Mitchell had not moved it (RR 3, p. 61,

1. 2).

         After hearing the testimony, the Court revoked the Appellant's probation

and proceeded with the adjudication and punishment (RR 3, p. 66, 1. 7-18).

         In this phase the State first introduced their Exhibit #8 which was a

penitentiary packet containing two (2) prior felony convictions. This was admitted

into evidence with no objection.

         The State also presented testimony from Rodney Black, an officer with the

San Angelo Police Department with twenty-one (21) years' experience.                He

testified as to the drug investigation which began in 20 10 regarding cocaine

trafficking. The State introduced State's Exhibit #11 which was an organizational

scheme, without objection (RR 3, p. 68 through p. 69). When asked about the

statements of co-defendant, Fred Lewis, defense counsel objected as to hearsay and

the State more or less reviewed the question (RR 3, p. 70, 1. 8). According to

Detective Black, the organization had been operating for approximately a year and

they were moving a kilo of cocaine every three (3) weeks with a value of about

$200,000.00 changing hands (RR 3, p. 70, 1. 15-25).             He further described

Appellant as a middleman who distributed the cocaine and allowed her son to cook

it in the microwave (RR 3, p. 71).        On cross-examination Black testified that


                                           11
Appellant had admitted to delivering multiple ounces to multiple people (RR 3, p.

72, 1. 16). Black testified Tyrell Lewis was her son and that Fred Lewis was her

brother (RR 3, p. 73, 1. 12).

      The Appellant testified on her own behalf, stating that she had a five-year-

old son that she had gotten when he was three days old, although he was not

related to her (RR 3, p. 75, 1. 2 to p. 76, 1. 4). Appellant's counsel introduced the

defense's Exhibit #1, without objection, which was a copy of the Court order

granting the Appellant custody of the child (RR 3, p. 77). Appellant also testified

as to her medical problems and that she was supposed to have surgery on her right

knee and about her hysterectomy in January 2014. She testified that after the

surgery, she had been in the hospital for eight (8) days with blood clots. She had

chest pains which were related to possible blood clots in her lung (RR 3, p. 78-79).

Appellant's counsel also introduced Exhibits #2 and #3 which were medical

records from Shannon Hospital and from Dr. Lind who is the Coumadin Clinic

director (RR 3, p. 79-80). Appellant testified that she went to the clinic once a

week (RR 3, p. 81, 1. 10), and that she had been hospitalized twice (RR 3, p. 83).

      Appellant asked that she be sent to CRTC (Community Rehabilitation and

Treatment Center), but she also denied having a problem with drugs and alcohol

(RR 3, p. 84, 1. 2-11). On cross-examination, Appellant admitted she told Tracy




                                         12
Connolly, her probation officer, that she did not have a substance abuse problem

(RR 3, p. 86, 1. 1-6).

      After hearing fmal arguments, the Court sentenced the Appellant to twenty

(20) days in the Texas Department of Corrections (RR 3, p. 90, 1. 7).

                         SUFFICIENCY OF THE EVIDENCE

      The evidence was sufficient to prove to the Court that Appellant failed to

make some of her payments as ordered by the Court and alleged in allegation 1;

that Appellant had failed to provide statements of her inability to pay as per

allegation 2; and that Appellant had possessed cocaine on or about March 8, 2013

as alleged in allegation 3. Appellant had also had contact with Charles Mitchell as

per allegation 5, and failed to report in person for April 2013, allegation 6.

Appellant had failed to do her community service hours as alleged in allegation 7,

and had not paid for urinalysis examination as alleged in allegation 8. Appellant

also failed to report her arrest on March 8, 2013, as alleged in allegation 9, and she

had also violated her curfew on that same day, as alleged in allegation 10. The

Court also found that Appellant failed to attend Alcoholics Anonymous or

Narcotics Anonymous meetings twice weekly and return the signed attendance

receipts as alleged for the months of April and May 2013, and February 2014, as

per the allegation number 12 in the State's Motion to Revoke (CR p. 52-55).




                                          13
                                 OBJECTIONS

      The objections have been addressed in the State of the Evidence.         The

State's objections to Appellant's counsel's examination of the witnesses were

based on hearsay. It appears that counsel was able to get the testimony he desired

by rephrasing his questions. The Court sustained Appellant's hearsay objection to

the State's examination ofDetective Justin Yarborough regarding the statements of

Fred Lewis (RR 3, p. 70, 1. 8). There were no real adverse rulings against the

Appellant on any of the objections.

                       EFFECTIVENESS OF COUNSEL

      Appellant's counsel cross-examined Angelica Robertson extensively as well

as the arresting officer Kimberly Blanco.     He attempted, although apparently

unsuccessful, to try to steer the ownership of the drugs to Charles Mitchell and

away from the Appellant. He also presented mitigation evidence concerning the

five-year-old boy that Appellant cared for and the need for her to be able to raise

him as well as her medical conditions and issues.           The Trial Counsel's

performance far exceeded the standards for effective assistance of counsel based

on the definition of ineffective assistance as per Stafford v. State 813 S.W.2d 503

(Tx.Crim.App. 1991) and Strickland v. Washington 466 U.S. 668, 104 S. Ct. 2052,

80 L. Ed. 2d 674 (1984).




                                        14
                                   PUNISHMENT

         The Courts have traditionally held that punishment assessed within the range

of punishment set by the Legislature in a valid statute is not excessive, cruel or

unusual.       Winchester v. State (petition for discretionary review refused) and

Delacruz v. State. The Court assessed punishment within the statutory range for a

1st   degree felony.

                                   CONCLUSION

         After reviewing the record of the case, Appellant counsel can find no

reversible error.

                                        Respectfully submitted,

                                           I sf Kirk Hawkins
                                        KIRK HAWKINS
                                        P.O. BOX 3645
                                        SAN ANGELO, TEXAS 76902
                                        325/658-5585
                                        STATE BAR NO. 09250400
                                        E-Mail: kirkhawkinslaw@gmail.com


                           CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above was served on Ms. Meagan
White, Assistant District Attorney, Tom Green County Courthouse, Court Street
Annex, 124 West Beauregard, San Angelo, Texas 76903; and on Appellant, Ms.
Nakia DeShawn Lewis # 1964121, 1210 Coryell Road, Gatesville, Texas 76528, on
this if ~ day of April, 2015.                                         ·




                                          15
       I further certify that I have mailed a notice to the Appellant at the above-
referenced address on April '7 ~ , 2015, informing of my intention of filing a
frivolous appeal and advising her of her rights to file her own brief and to review
the record.

                                        /s/ Kirk Hawkins
                                      Kirk Hawkins


          NOTICE TO APPELLANT, NAKIA DESHAWN LEWIS

    YOU HAVE THE RIGHT TO FILE YOUR OWN BRIEF IN THIS
CAUSE. YOU ALSO HAVE THE RIGHT TO REVIEW THE COURT
RECORD AND THE COURT REPORTER'S RECORD. YOU HAVE
TIDRTY (30) DAYS FROM THE DATE OF THE FILING OF TIDS BRIEF
IN WHICH TO PREPARE AND SUBMIT YOUR OWN BRIEF.

                                        /s/ Kirk Hawkins
                                      Kirk Hawkins




                                        16
                          NO. 03-15-00028-CR

                       (Trial Court No. A110418SB)

                                 IN THE

                          COURT OF APPEALS

       FOR THE THIRD SUPREME JUDICIAL DISTRICT OF TEXAS



                       NAKIA DESHAWN LEWIS,
                                       Appellant.

                                   VS.

                        THE STATE OF TEXAS,
                                        Appellee.



                   From the 51ST Judicial District Court
                      of Tom Green County, Texas
                Honorable Barbara Walther, Judge Presiding




               CERTIFICATE OF WORD COMPLIANCE


TO THE HONORABLE COURT OF APPEALS FOR THE THIRD SUPREME
JUDICIAL DISTRICT OF TEXAS:

     COMES NOW, KIRK HAWKINS, court-appointed attorney for Appellant
NAKIA DESHAWN LEWIS, and files this Certificate of Word Compliance, and
would submit the following:
       Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), I hereby certify that
this brief contains 2,567 words (excluding the caption, table of contents, table of
authorities, signature, proof of service, certification, and certificate of compliance).
This is a computer-generated document created in Microsoft Word, using 14-point
typeface for all text, except for footnotes which are in 12-point typeface. In making
this certificate of compliance, I am relying on the word count provided by the
software used to prepare the document.




                                        _._. . . .__._,. . . ,_ HAWKINS
                                        P.O. BOX 3645
                                        SAN ANGELO, TEXAS 76902
                                        325/658-5585
                                        STATE BAR NO. 09250400
                                        E-Mail: kirkhawkinslaw@gmail.com



                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above was served on Ms. Meagan
White, Assistant District Attorney, Tom Green County Courthouse, Court Street
Annex, 124 West Beauregard, San Angelo, Texas 76903; and on Appellant, Nakia
Deshawn Lewis #1964121, 1210 Coryell Road, Gatesville, Texas 76528 on this
   7     day of April, 2015.           ~                                        ---'


                                        Kirk Hawkills
                                                                                               ACCEPTED
                                                                                          03-15-00028-CR
                                                                                                 4790088
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      4/7/2015 2:04:28 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                 No. 03-15-00028-CR

NAKIA DESHAWN LEWIS,                    )      IN THE COURT OF APPEALS
    Appellant                           )
                                        )
v.                                      )      THIRD JUDICIAL DISTRICT
                                        )
THE STATE OF TEXAS,                     )
     Appellee                           )      SITTING AT AUSTIN, TEXAS

                            CERTIFICATE OF COUNSEL

        In compliance with the requirements of Anders v. California, 386 U.S. 378

(1967), I, Kirk Hawkins, court-appointed counsel for Appellant, NAKIA

DESHAWN LEWIS, in the above-referenced appeal, do hereby certify, in writing,

to the Court that I have:


     1. Notified Appellant that I filed a motion to withdraw as counsel with an
        accompanying Anders brief, and provided a copy of each to Appellant;
     2. Informed Appellant of her right to file a pro se response identifying what she
        believes to be meritorious grounds to be raised in her appeal, should she so
         desire;
     3. Advised Appellant of her right to review the appellate record, should she
        wish to do so, preparatory to filing that response;
     4. Explained the process for obtaining the appellate record, provided a Motion
        for Pro Se Access to the Appellate Record lacking only appellant's signature
        and the date, and provided the mailing address for this Court; and
     5. Informed appellant of her right to seek discretionary review pro se should
        this Court declare her appeal frivolous.
~~
P.O. BOX 3645
SAN ANGELO, TEXAS 76902
325-658-5585
STATE BAR NO. 09250400
E-Mail: kirkhawkinslaw@gmail.com

ATTORNEY FOR APPELLANT
                                                                                                                       ACCEPTED
                                                                                                                  03-15-00028-CR
                                                                                                                         4790088
                                                                                                        THIRD COURT OF APPEALS
                                                                                                                   AUSTIN, TEXAS

                                         1(ir~
                                                                                                              4/7/2015 2:04:28 PM
                                                      j{awkjns                                                  JEFFREY D. KYLE
                                                                                                                           CLERK
                                                 ATTORNEY AT LAW
  Continental Building                                                                              325 / 658-5585
 17 South Chadbourne                                                                              FAX 325 / 657-0896
       Suite 401
San Angelo, Texas 76903                                                                Email : kirkhawkinslaw@gmail.com

    Please reply to:
  Post Office Box 3645
San Angelo, Texas 76902


         April 7, 2015


         Nakia Deshawn Lewis #1964121
         121 0 Coryell Road
         Gatesville, Texas 76528

         RE:      Case No. 03-15-00028-CR; Nakia Deshawn Lewis, Appellant v. The State of
                  Texas, Appellee

         Dear Ms. Lewis:

         Enclosed please find a copy of the motion to withdraw as counsel and brief pursuant to Anders v.
         California that I have prepared and filed in your case. After a diligent search of both the clerk's
         record and reporter's record in your case and a review ofthe applicable law, it is my opinion that
         no reversible error occurred at your adjudication proceeding.

         Whenever appellant counsel files a motion such as this, the law provides the appellant the right
         to review the record and file a response identifying to the appellate court any grounds he thinks
         are non-frivolous issues to be raised on his behalf that the appellate court should consider in
         deciding whether the case presents any meritorious grounds for appeal. Because I have filed this
         motion and brief, you now have the right to review the record and file a response or brief if you
         so choose. To assist you in obtaining the record if you wish to review it, I have enclosed a
         Motion for Pro Se Access to the Appellate Record for you to file. In order to obtain the appellate
         record, you must sign and date the motion and mail it to the Third Court of Appeals within ten
         days of the date of this letter at the following address:

                                       Jeffrey D. Kyle, Clerk
                                       Third Court of Appeals
                                       Post Office Box 12547
                                       Austin, Texas 78711

         The Court of Appeals will then direct the clerk of the trial court to provide you with a copy of the
         appellate record. Your response will be due to be filed in the Third Court of Appeals within 30
         days of the date the clerk provides the record to you.

         Whether or not you file a response, the law requires the Court of Appeals to review the record to
         determine if the Court agrees with my assessment that no meritorious grounds for appeal exist,
i.e., that no reversible error exists. If the Court does not agree, but instead believes there are
non-frivolous issues to be raised on your behalf, the Court must abate the appeal to have another
attorney appointed to review the record on your behalf.

Should the Court of Appeals ultimately determine that there are no meritorious grounds to be
raised and that your appeal is frivolous, the Court will affirm your adjudication. You may then
file a prose petition for discretionary review with the Texas Court of Criminal Appeals. Such
petition must be filed within 30 days of the date the Court of Appeals renders its judgment.

Feel free to write me if you have any questions about the procedure utilized in your appeal. I
will do my best to answer any questions you may have.




Kirk Hawkins

KH/ahe

Enclosures